Citation Nr: 1721864	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, not including trigger finger, to include carpal tunnel syndrome. 

2.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife




ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1975 to September 1992, and in the Air Force from March 2001 to July 2008.  He had additional service with the Army Reserve and the Airforce National Guard.  His awards and decorations included: a Meritorious Service Medal with one oak leaf cluster; an Air Force Commendation Medal; an Army Commendation Medal with four oak leaf clusters; a National Defense Service Medal with one service star; an Armed Forces Expeditionary Medal; a Global War on Terrorism Expeditionary Medal; and a Global War on Terrorism Service Medal.  The Board sincerely thanks him for his honorable service to his country.  
7 
These matters come before the Board of Veterans' Appeals (Board) from February 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Specifically, the February 2009 rating decision denied the Veteran's claim for entitlement to service connection for a bilateral wrist disability, and the April 2010 rating decision denied the Veteran's claim for entitlement to service connection for sleep apnea. 

In a January 2016 Travel Board hearing, the Veteran testified before a Veteran's Law Judge (VLJ).  However, due to technical difficulties a transcript of that hearing could not be produced.  In its May 2016 remand, the Board directed the RO to reschedule the Veteran for a Board hearing.  In February 2017 the Veteran elected to appear before the Board in a videoconference hearing.  In February 2017, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

After reviewing the Veteran's statements and the evidence of record, the Board finds that the issue on appeal concerning the Veteran's bilateral wrist disability is more accurately stated as listed on the title page of this decision.  When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability);  see also Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009).  In this regard, while the claim has previously been specific to service connection for carpal tunnel, the Veteran has described general symptoms of wrist pain and limited motion, and the record shows additional diagnoses affecting the wrists.  The Board further notes that the Veteran has been treated for, and has filed a separate claim for disability benefits for, trigger finger.  As this matter has not been perfected for appeal, the Board does not have jurisdiction over this claim.   As such, the Board has recharacterized the issue on appeal as listed on the title page.

The issue of a bilateral wrist disability, not including trigger finger, to include carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obstructive sleep apnea is reasonably shown to have had its inception in service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.  Accordingly any notice error or duty to assist omission is harmless.

A. Service Connection

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

II. Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board notes that the Veteran's service treatment records are silent regarding the signs, symptoms, or diagnosis of sleep apnea. 

In a November 2009 private medical record, the Veteran complained of worsening fatigue over the last two years, and hypnagigic hallucinations, and sleep paralysis for the last five to six years.  He reported that his wife noted a five year history of loud snoring and apneas.  Upon a physical examination, Dr. A noted that the Veteran had a large, elongated uvula and redundant soft palate tissue that was typical of a person with a minimum of five to six years of snoring and sleep apnea.  She opined that the symptoms of hypnagogic hallucinations and sleep paralysis were suspect for his reported daytime sleepiness.  Later that month, after participating in a sleep study, the Veteran was diagnosed with moderate obstructive sleep apnea.  In April 2010, Dr. A, upon a follow up with the Veteran, opined that the Veteran had a moderate degree of obstructive sleep apnea for at least five years since his reported signs and symptoms began. 

Of record are statements from the Veteran's wife, his son, his step-son, and a friend who served with the Veteran.  The Veteran's wife reported that since 2004 the Veteran snored loudly and would stop breathing while sleeping or napping.  He would come home from work tired, and he would frequently nap after returning from work.  The Veteran's son and step-son made similar statements to that effect regarding this time period.  The Veteran's friend from service reported that during deployment in Kuwait in 2002 to 2003, the Veteran would always appear drowsy in the office and would nod off at work, staff meetings, and other gatherings.  He noted that the Veteran would drink energy drinks throughout the day. 

In a February 2017 private medical record, Dr. A, upon review of her records and upon other treatment records, opined that the Veteran has been experiencing symptoms of sleep apnea since in and around 2003, and that it was more likely than not that his sleep apnea symptoms coincided with his time in active duty service.  The Board finds Dr. A's opinion, with consideration of her prior treatment records and opinions regarding the Veteran's sleep apnea, to be competent, credible, and highly persuasive.  

The Board acknowledges that the service treatment records are silent for complaints associated with sleep apnea.  The record indicates that sleep apnea was documented in November 2009, about 15 months following his discharge from service.  His wife, son, and step-son have stated that starting around 2004, during service, the Veteran snored and would stop breathing.  The Veteran's friend from service noted that during deployment in Kuwait in 2002 to 2003 the Veteran appeared drowsy, fell asleep at work, and drank energy drinks.  The Veteran provided credible testimony regarding his symptoms in service at his February 2017 hearing before the undersigned.  Dr. A's treatment records and her February 2017 opinion concluded that the Veteran's obstructive sleep apnea had its onset in service.  In the absence of evidence to the contrary, the Board concludes that service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

The Veteran was diagnosed with carpal tunnel syndrome of the right wrist by a private medical provider in February 2003 (presenting with same since November 2002).  The Veteran was afforded a VA examination in November 2008 for his bilateral wrist complaints which were diagnosed as osteoarthritis, and an X-ray taken at that time was suggestive of arthritis in the right wrist.  The November 2008 examiner noted that the diagnosis of carpal tunnel syndrome was "an error" without further explanation, and a January 2010 VA medical record noted ankyloses of the bilateral wrists.  There is no VA examination that discusses the etiology of these disorders.  In light of the foregoing, the Board finds that the low threshold has been met for triggering the Secretary's duty to assist by providing a medical opinion to address the question of whether the Veteran has a bilateral wrist disability, to include carpal tunnel syndrome, related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide names and addresses of all medical care providers who treated bilateral wrist disability, not including trigger finger, to include carpal tunnel syndrome, since leaving service, and provide him with the opportunity to submit additional records in support of his claim of service connection.  After obtaining any necessary authorizations, please attempt to associate any outstanding non-VA treatment identified by the Veteran with the record.
 
2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file.

3. After completion of the above, please arrange for an appropriate VA examiner to provide an examination to answer the following questions:

a. Please identify any wrist disabilities (other than trigger finger) that the Veteran has been diagnosed with since leaving service in July 2008.  
b. As to each such disability identified, the examiner is then requested to address whether it is at least as likely as not (a 50% or greater probability) that such disability, not including trigger finger, and to specifically include carpal tunnel syndrome and arthritis, are related to service?
c. The examiner is also requested to address whether it is at least as likely as not (a 50% or greater probability) that the Veteran manifested arthritis of the right wrist within one year of service separation in July 2008.  Please consider and discuss as necessary the November 2008 X-ray report which noted a small cystic lesion along the radial aspect of the capitate bone which "may be degenerative or posttraumatic and is of questionable significance." 

In providing this opinion, the examiner should consider and discuss as necessary a November 2008 VA medical record where the doctor believed that the Veteran's diagnosis of carpal tunnel syndrome was "almost certainly" a misdiagnosis, and the Veteran's December 2015 diagnosis of chronic pain syndrome as well as recent VA treatment record (March 2016) noting positive Phalen's sign bilaterally.  If the symptoms of multiple diagnoses cannot be distinguished from each other, please note this in the opinion. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


